DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1a and 1b are reversed.  It is clear from paragraphs 00155, 00156, and 00175 that Fig. 1a is really Fig. 1b, and Fig. 1b is really Fig. 1a.  Swapping the figures will overcome this objection.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 2, 4-7, 9-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0192902 to Hwang et al.

Regarding claims 1, 6, 11, and 16, Hwang shows the claimed host chip as host device 1050 in Fig. 1, for example.  He shows the claimed storage chip as storage device 1300, for example.  He teaches that his host device communicates with the storage device through UPIU as claimed at paragraphs 0072, 0073, 0074, 0080, 0081, 0096-0099 and many other places in his specification.
He shows the claimed processor as processor 1100 and shows the claimed communications interface coupled to the processor as the bus between the processor and the storage device.
He teaches that his processor determines a set of logical addresses and a set of physical addresses at paragraphs 00129, 0130, and 0180, for example.

Regarding claims 2, 7, and 12, Hwang’s device includes control information that indicates the number of N in fields 12-15 in Fig. 4 (see 0078, where Hwang teaches that blocks 12-15 indicate a size of the data, which indicates the number of addresses since each piece of data requires a single address).

Regarding claims 4, 9, and 14, Hwang shows the claimed EHS field as block 8 in Fig. 4, mentioned at 0077.

Regarding claims 5, 10, and 15, Hwang shows the claimed reserved fields as blocks 4-7 and 9 in Fig. 4.

Regarding claim 17, Hwang shows the claimed host chip as host device 1050 in Fig. 1, for example.  He shows the claimed storage chip as storage device 1300, for example.  He teaches that his host device communicates with the storage device through UPIU as claimed at paragraphs 0072, 0073, 0074, 0080, 0081, 0096-0099 and many other places in his specification.
He shows the claimed controller as controller 120.  He shows the claimed cache array as storage map cache data MCD_S, described at 0054-0068.
He teaches that his processor determines a set of logical addresses and a set of physical addresses at paragraphs 00129, 0130, and 0180, for example.

Regarding claims 18 and 19, Hwang’s device includes control information that indicates the number of M in fields 12-15 in Fig. 4 (see 0078, where Hwang teaches that blocks 12-15 indicate a size of the data, .

Allowable Subject Matter
Claims 3, 8, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132